ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_JUD_01_PO_04_FR.txt.                      OPINION DISSIDENTE DE MME LA JUGE AD HOC ARBOUR

[Traduction]

       Exception du Chili n’ayant pas un caractère exclusivement préliminaire  Présentation de
l’objet du différend par la Bolivie ayant varié — Cour n’ayant pas compétence par l’effet de
l’article VI du pacte de Bogotá si l’obligation invoquée par la Bolivie est une obligation de
résultat  Cour n’étant pas en mesure de définir précisément l’objet du différend avant d’avoir
connaissance de l’argumentation des Parties au fond  Question de la compétence aurait dû être
reportée à la phase de l’examen au fond.


                                          I. INTRODUCTION

       1. C’est à regret, et avec le plus grand respect, que j’exprime mon désaccord avec la décision
de la Cour de se prononcer sur l’exception préliminaire d’incompétence soulevée par le Chili. Pour
les raisons exposées ci-après, je suis en effet parvenue à la conclusion que cette exception n’avait
pas un caractère exclusivement préliminaire, au sens du paragraphe 9 de l’article 79 du Règlement
de la Cour, et que celle-ci n’aurait dû statuer sur elle qu’après avoir pleinement pris connaissance
de l’argumentation des Parties au fond.


                   II. DÉFINITION DE L’OBJET DU DIFFÉREND PAR LA BOLIVIE

       2. Je commencerai par examiner la question de la définition de l’objet du différend. Pour
définir l’objet d’un différend, la Cour doit s’efforcer de «circonscrire le véritable problème en
cause et de préciser l’objet de la demande» (Essais Nucléaires (Australie c. France), arrêt,
C.I.J. Recueil 1974, p. 262, par. 29 ; Essais Nucléaires (Nouvelle-Zélande c. France), arrêt,
C.I.J. Recueil 1974, p. 466, par. 30). Ainsi que la Cour l’a précisé au paragraphe 26 de son arrêt,
cette analyse doit reposer sur la manière dont le différend a été exposé par le demandeur, en tenant
compte des exposés écrits et oraux des Parties. Il est donc utile de rechercher comment la Bolivie a
défini sa demande, ainsi que la façon dont sa position a évolué à l’audience.


       3. L’exception d’incompétence du Chili est fondée sur le fait que, selon lui, la Bolivie
demande à la Cour de dire qu’il est tenu de lui octroyer un accès souverain à l’océan Pacifique par
un processus de négociation ; cette obligation, telle que le Chili la comprend, serait donc une
obligation de résultat. Le Chili soutient ainsi que l’accès souverain à la mer est l’«objectif ultime»
de la demande de la Bolivie,

      «[l]a prétendue obligation de négocier n’[étant] qu’un moyen  tout à fait artificiel,
      soit dit en passant  dont se sert la Bolivie pour tenter de faire valoir ce droit allégué.
      Si l’on se penche en détail sur la demande de la Bolivie, force est en effet de constater
      que celle-ci ne conçoit pas la négociation comme le processus habituel d’échanges de
      bonne foi mais comme une procédure prescrite par voie judiciaire et devant déboucher
      sur un seul et unique résultat prédéterminé, à savoir l’attribution à la Bolivie d’un
      territoire chilien lui permettant d’obtenir un accès souverain à la mer.» (CR 2015/18,
      p. 47, par. 4 (Wordsworth).


      4. Dans ses écritures et plaidoiries, la Bolivie n’a toutefois pas toujours été claire sur le point
de savoir si l’obligation qu’elle invoquait était effectivement une obligation de résultat. Elle a
exposé la nature de sa demande de plusieurs manières différentes.

                                                  -2-

      5. Dans sa requête et son mémoire, la Bolivie a présenté l’objet du différend comme suit :

            «32. Pour les raisons exposées ci-dessus, la Bolivie prie respectueusement la
      Cour de dire et juger que :

      a) le Chili a l’obligation de négocier avec la Bolivie en vue de parvenir à un accord
         octroyant à celle-ci un accès pleinement souverain à l’océan Pacifique ;

      b) le Chili a manqué à cette obligation ;

      c) le Chili doit s’acquitter de ladite obligation de bonne foi, de manière prompte et
         formelle, dans un délai raisonnable et de manière effective, afin d’octroyer à la
         Bolivie un accès pleinement souverain à l’océan Pacifique.

            33. La Bolivie se réserve le droit de compléter, de préciser ou de modifier la
      présente requête dans la suite de la procédure.» (Requête de la Bolivie, p. 20 ; voir
      également mémoire de la Bolivie, p. 10, par. 28.)


       6. Le passage ci-après, extrait du mémoire de la Bolivie, indique clairement que ce que
celle-ci cherche à obtenir est que la Cour dise qu’il existe une obligation de négocier en vue d’un
résultat particulier :

            «La présente section définit la portée de l’obligation du Chili de négocier un
      accès souverain à la mer. Cette obligation est plus exigeante qu’une obligation
      générale de négocier au regard du droit international, en particulier du fait que c’est
      une obligation positive, celle de négocier de bonne foi en vue d’atteindre un résultat
      donné — à savoir un accès souverain à l’océan Pacifique pour la Bolivie —, qui
      incombe au Chili en l’espèce.» (Mémoire de la Bolivie, p. 97, par. 221.)


       7. Dans son mémoire, la Bolivie met l’accent sur la distinction entre une obligation de
résultat et une obligation de moyens, en se fondant sur l’avis consultatif donné par la Cour sur les
Armes nucléaires. Elle indique ce qui suit :

      «la Cour a relevé que … dans certaines circonstances, une obligation de négocier de
      bonne foi pouvait avoir pour effet de créer en outre une obligation de conclure un
      accord. Examinant l’article VI du traité sur la non-prolifération des armes nucléaires,
      elle a ainsi précisé que celui-ci énonçait non pas une simple obligation de
      comportement mais une obligation de résultat :

                   «La portée juridique de l’obligation considérée dépasse celle d’une
            simple obligation de comportement ; l’obligation en cause ici est celle de
            parvenir à un résultat précis — le désarmement nucléaire dans tous ses
            aspects — par l’adoption d’un comportement déterminé, à savoir la
            poursuite de bonne foi de négociations en la matière.» (Licéité de la
            menace ou de l’emploi d’armes nucléaires, avis consultatif,
            C.I.J. Recueil 1996, p. 263, par. 99.)

            ................................................................

             L’obligation qui incombe au Chili de négocier un accès souverain à la mer pour
      la Bolivie est de la même nature.» (Mémoire de la Bolivie, p. 117-119, par. 283-286.)

                                                 -3-


       8. La Bolivie établit un parallèle avec d’autres obligations de résultat, telles que celles qui
sont énoncées à l’article 125 de la CNUDM, précisant que «l’obligation d’atteindre un certain
résultat d’un commun accord implique non seulement celle de négocier, mais aussi celle de
négocier en vue de parvenir à cet accord». (Mémoire de la Bolivie, p. 99, par. 226.) Et la Bolivie
d’ajouter à cet égard :

      «c’est une obligation plus précise qui incombe au Chili, à savoir celle de négocier
      avec la Bolivie un accès souverain à la mer. Il ne s’agit donc pas seulement de mettre
      au jour un différend ou un désaccord entre les deux Etats et d’en déterminer la portée,
      mais de s’efforcer d’atteindre, en application d’une obligation juridique et par voie de
      négociations, un objectif défini.» (Mémoire de la Bolivie, p. 103-104, par. 237.)


       9. La Bolivie précise que l’obligation en question est permanente et continue, et qu’il ne peut
y être mis fin que par un accord : «L’obligation de négocier reste en vigueur tant que son objectif
n’a pas été réalisé, a fortiori lorsque, comme c’est le cas en la présente espèce, il s’agit d’une
obligation de négocier visant à atteindre un résultat précis». (Mémoire de la Bolivie, p. 120,
par. 290 ; voir également p. 119, par. 287.)


       10. Dans son mémoire, la Bolivie qualifie fréquemment l’obligation qu’elle invoque
d’obligation «de négocier un accès souverain à la mer». Cependant, au vu de ce qui précède, cela
signifie qu’il s’agit non pas d’une simple obligation de négocier, mais d’une obligation de négocier
pour parvenir à un certain résultat. La Bolivie ajoute qu’elle ne demande pas à la Cour de
déterminer «la portée ou les modalités précises de son droit à un accès souverain à la mer», mais
que ce sont ces modalités qui feront l’objet des négociations «de bonne foi … visant à atteindre le
résultat particulier consistant à lui octroyer un accès souverain à l’océan Pacifique» (mémoire de la
Bolivie, p. 194, par. 497). Ce résultat lui-même, en revanche, n’est pas négociable ; il fait partie
intégrante de l’obligation alléguée.


       11. Bien qu’elle précise, dans son exposé écrit sur l’exception préliminaire du Chili, que
l’objet du différend doit être défini en se référant à la requête et au mémoire, la Bolivie ne fait pas
explicitement mention dans cette pièce d’une obligation de résultat, se contentant d’indiquer que
l’objet du différend est «le non-respect par le Chili de son obligation de négocier de bonne foi en
vue [de lui] octroyer … un accès souverain à l’océan Pacifique, et … le refus du Chili de
reconnaître cette obligation» (exposé écrit de la Bolivie, p. 7-8, par. 21).


       12. Lors de son premier tour de plaidoiries, la Bolivie a essentiellement employé
l’expression «obligation de négocier», semblant continuer de se référer à une obligation de résultat.
Elle a ainsi réitéré les termes qu’elle avait utilisés dans la requête, affirmant que le Chili avait une
obligation de négocier «en vue de parvenir à un accord lui octroyant un accès pleinement
souverain» (CR 2015/19, p. 18, par. 14 (Forteau) ; les italiques sont de moi). A la fin du premier
tour de plaidoiries, M. Akhavan est revenu sur l’idée d’une obligation de résultat, soulignant que la
Bolivie ne demandait pas à la Cour de déterminer les modalités précises de son accès à la mer, qu’il
s’agisse d’un couloir, d’une enclave côtière, d’une zone spéciale ou de toute autre solution
concrète, et ajoutant qu’elle «se content[ait] de demander à la Cour de prescrire au Chili d’honorer
l’engagement qu’il a[vait] pris à maintes reprises de négocier cette solution» (CR 2015/19,
p. 50-51, par. 3 (Akhavan)).

                                                  -4-


       13. Ce n’est qu’au second tour de plaidoiries que la Bolivie a introduit une certaine
ambiguïté dans sa position concernant la nature de l’obligation de négocier qui incomberait au
Chili. Elle a en effet indiqué que celle-ci n’était pas «une obligation auto-exécutoire» et
n’aboutirait pas en soi à l’obtention par la Bolivie d’un accès souverain à la mer, mais qu’il
s’agissait simplement d’une obligation d’engager des négociations dans le but de parvenir à un
accord sur la question de l’accès souverain (CR 2015/21, p. 18, par. 9 (Forteau)). La Bolivie a par
ailleurs catégoriquement rejeté l’allégation du Chili selon laquelle elle «demand[ait] à la Cour de
prescrire au Chili de renégocier afin de transformer son accès non souverain à la mer par le
territoire chilien en un accès souverain» (CR 2015/21, p. 28, par. 11 (Remiro-Brotóns), les italiques
sont de l’orateur ; citant le CR 2015/20, p. 39 (Koh)), se référant à l’affaire Gabčikovo-Nagymaros,
dans laquelle la Cour avait précisé qu’il ne lui appartenait pas d’imposer le résultat des
négociations. Et la Bolivie d’ajouter que ce serait aux Parties de définir une solution concrète
(CR 2015/21, p. 32, par. 7 (Akhavan), citant l’affaire relative au Projet Gabčikovo-Nagymaros
(Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78, par. 141).


      14. Enfin, après la clôture de la procédure orale, les deux Parties ont répondu par écrit à une
question qui leur avait été posée par M. le juge Owada et portait sur le sens de l’expression «accès
souverain à la mer». Le Chili a répété son argument selon lequel la Bolivie demandait en pratique
à la Cour de dire qu’il était tenu de lui «céder la souveraineté sur [son] territoire côtier». Quant à la
réponse de la Bolivie, il est intéressant de la citer plus longuement car elle est au cœur du
raisonnement de la Cour en la présente espèce :

             «S’agissant de la pertinence de cette question à l’égard de la compétence de la
      Cour, la Bolivie observe que son argumentation au fond consiste à dire que le Chili a
      accepté à maintes reprises de négocier avec elle en vue de lui assurer un accès
      souverain à l’océan Pacifique et de résoudre ainsi son problème d’enclavement. Pour
      définir le sens de cette expression et les différents éléments qu’elle recouvre — si tant
      est que ce soit possible —, il convient de déterminer ce dont les Parties sont
      convenues dans les accords qu’elles ont successivement conclus. La Bolivie fait
      respectueusement valoir que l’existence de cet accord entre les Parties et les éléments
      précis qu’il recouvre constituent clairement une question qui ne doit pas être tranchée
      à ce stade préliminaire de l’instance, mais lors de la phase de l’examen au fond».
      (Réponse écrite de la Bolivie à la question posée par M. le juge Owada à l’audience
      publique tenue le 8 mai 2015 dans l’après-midi.)


       15. Le point de savoir si la Bolivie continue de défendre la position qu’elle a exposée dans
son mémoire, à savoir que l’obligation de négocier qu’elle invoque est une obligation de résultat,
n’est donc pas clair. De fait, la Bolivie précise que la véritable nature de cette obligation ne peut
être établie avant d’avoir examiné l’affaire au fond, point auquel je souscris ; c’est pour cette raison
que, selon moi, la Cour aurait dû refuser de se prononcer sur la question de la compétence avant
d’avoir pleinement pris connaissance de l’argumentation des Parties au fond. Ainsi que cela sera
exposé ci-après, elle n’a cependant pas semblé tenir compte de cette ambigüité en énonçant sa
conclusion concernant l’objet de la demande.

                                                 -5-


                    III. DÉFINITION DE L’OBJET DU DIFFÉREND PAR LA COUR

      16. C’est bien évidemment à la Cour qu’il appartient de déterminer l’objet du différend. En
l’espèce, sa conclusion a été la suivante :

      «la Cour conclut que l’objet du différend réside dans la question de savoir si le Chili a
      l’obligation de négocier de bonne foi un accès souverain de la Bolivie à
      l’océan Pacifique et, dans l’affirmative, si le Chili a manqué à cette obligation» (arrêt,
      par. 34).


      17. La Cour a en outre indiqué que

      «l’emploi, dans le présent arrêt, des expressions «accès souverain» et «négocier un
      accès souverain» ne saurait être interprété comme reflétant ses vues quant à
      l’existence, à la nature ou au contenu d’une prétendue obligation de négocier
      incombant au Chili» (arrêt, par. 36).

       Elle a pourtant ajouté que, «[m]ême à supposer, arguendo, que la Cour conclue à l’existence
de pareille obligation, il ne lui appartiendrait pas de prédéterminer le résultat de toute négociation
qui se tiendrait en conséquence de cette obligation» (arrêt, par. 33).


               IV. CARACTÈRE EXCLUSIVEMENT PRÉLIMINAIRE DE L’EXCEPTION

      18. Je soutiens respectueusement que, avant que les Parties aient exposé leur argumentation
au fond et que la Cour ait pu déterminer non seulement l’existence de la prétendue obligation de
négocier mais aussi les véritables nature, contenu et portée de celle-ci, il n’était pas possible
d’établir si l’objet réel du différend en la présente espèce était, en 1948, une «question[] réglée[] au
moyen d’une entente entre les Parties [ou] régie[] par des ou accords ou [le] traité[] [de paix de
1904]», au sens de l’article VI du pacte de Bogotá.


       19. Ce n’est qu’au stade de l’examen de l’affaire au fond que la Cour sera en mesure de
déterminer si l’obligation alléguée de négocier, dans l’hypothèse où elle existe au regard du droit
international, impose au Chili de parvenir à un accord avec la Bolivie octroyant à celle-ci un accès
souverain à l’océan Pacifique  selon des modalités devant faire l’objet d’un accord  ou si elle
impose simplement aux Parties d’étudier de bonne foi la possibilité de parvenir à pareille solution,
ainsi que les modalités de cette dernière. Selon moi, ce n’est que dans cette seconde hypothèse que
la Bolivie peut échapper à l’application de l’article VI du pacte de Bogotá.


      20. Pour étayer cette conclusion, je me livrerai maintenant à une brève analyse des
dispositions pertinentes du pacte de Bogotá.


       21. Si l’article XXXI confère compétence à la Cour «sur tous les différends d’ordre
juridique … ayant pour objet … [t]oute question de droit international», l’article VI dispose que
cette juridiction obligatoire ne pourra s’appliquer «ni aux questions déjà réglées au moyen d’une
entente entre les Parties … ni à celles régies par des accords ou traités en vigueur à la date de la
signature du présent Pacte».

                                                 -6-


      22. Le Chili se fonde sur le caractère exhaustif du traité de paix de 1904 pour affirmer que,
correctement comprise, la demande de la Bolivie a trait à une question réglée ou régie par ledit
instrument et, partant, ne relève pas de la compétence de la Cour par l’effet de l’article VI du pacte
de Bogotá. Les dispositions pertinentes du traité de paix de 1904 sont rappelées au paragraphe 40
de l’arrêt, et je souscris à la présentation qu’en a fait la Cour. En résumé, le traité réglait
«pleinement et à titre perpétuel» la question des frontières territoriales entre la Bolivie et le Chili,
octroyant à la première, à titre perpétuel, un droit de transit commercial complet et inconditionnel
dans les ports du second.


      23. Ayant défini l’objet du différend comme elle l’a fait, la Cour conclut ainsi :

             «Les dispositions du traité de paix de 1904 … ne traitent ni expressément ni
      implicitement de la question d’une obligation qui incomberait au Chili de négocier
      avec la Bolivie un accès souverain à l’océan Pacifique. En conséquence, la Cour
      considère que les questions en litige ne sont ni «réglées au moyen d’une entente entre
      les parties, ou d’une décision arbitrale ou d’une décision d’un tribunal international»
      ni «régies par des accords ou traités en vigueur à la date de la signature du [pacte de
      Bogotá]», au sens de l’article VI du pacte de Bogotá.» (Arrêt, par. 50.)


       24. Si je puis me permettre, il s’agit là d’un triomphe de la forme sur le fond. Au
paragraphe 32 de son arrêt, la Cour établit une distinction entre l’objectif final que poursuit la
Bolivie, celui d’un accès souverain à l’océan Pacifique, «et le différend lié, mais distinct, qui lui a
été présenté dans la requête [et] réside dans la question de savoir si le Chili a l’obligation de
négocier un accès souverain de la Bolivie à la mer et, dans l’hypothèse où cette obligation
existerait, si le Chili y a manqué». La Cour s’attache exclusivement à l’existence alléguée d’une
obligation de négocier  existence qui devra bien évidemment être déterminée au fond  sans
examiner explicitement le contenu matériel et la portée qu’aurait cette obligation. Or, s’il est vrai
que, «[d]ans sa requête, la Bolivie ne demande pas à la Cour de dire et juger qu’elle a droit à [un]
accès [souverain]» (arrêt, par. 32), tel est bien en réalité, comme je l’ai exposé ci-dessus
(par. 5-15), ce qu’elle sollicite dans cette pièce et dans son mémoire, ainsi que dans la quasi-totalité
de ses plaidoiries.


        25. De fait, si la Cour devait juger, au fond, que le Chili a l’obligation de céder la
souveraineté sur une partie de son territoire à la Bolivie, selon des modalités devant être définies
par voie de négociation (une obligation de résultat, comme l’a initialement présentée la Bolivie),
cela tomberait clairement, selon moi, sous le coup de l’article VI du pacte de Bogotá en tant que
«question[] … réglée[] [ou] régie[]» par le traité de paix de 1904. Dans cette hypothèse, la Cour
n’aurait pas compétence pour connaître d’un différend d’ordre juridique relatif à pareille question.
Si l’existence d’une obligation de cette nature était établie, cela exigerait immanquablement que
des modifications soient apportées au traité de paix de 1904, ce qui confirmerait que la question
était régie par cet instrument et, partant, exclue de la compétence de la Cour.


       26. Je suis consciente de ce que la Cour a pu largement tourner cette difficulté en définissant
l’objet du différend comme elle l’a fait au paragraphe 33 de l’arrêt, que je cite de nouveau :

            «Même à supposer, arguendo, que la Cour conclue à l’existence de pareille
      obligation [de négocier un accès souverain], il ne lui appartiendrait pas de
      prédéterminer le résultat de toute négociation qui se tiendrait en conséquence de cette
      obligation.»

                                                -7-

        27. Ce nonobstant, je considère que la jurisprudence de la Cour relative au paragraphe 9 de
l’article 79 de son Règlement, qui lui prescrit de reporter sa décision sur une exception préliminaire
si elle «ne dispose pas de tous les éléments nécessaires pour se prononcer sur les questions
soulevées ou si le fait de répondre à l’exception préliminaire équivaudrait à trancher le différend,
ou certains de ses éléments, au fond» (Différend territorial et maritime (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 852, par. 51) trouve manifestement à
s’appliquer en la présente espèce.


       28. La question qui se posait à ce stade de la procédure était d’ordre purement juridictionnel.
Tout traité ou accord laisse implicitement la possibilité aux parties d’en renégocier ultérieurement
les termes. Autrement dit, aucun accord ne saurait fermer à jamais la porte à sa revision. Le
véritable problème est donc de savoir si une partie au pacte de Bogotá cherche à rouvrir une
question qui a été réglée ou est régie par un traité ou tout autre accord conclu avant 1948. Là
encore, j’insiste sur le fait que, bien évidemment, rien n’empêche les parties au traité de paix
de 1904 de tenter de renégocier une question réglée ou régie par celui-ci. Cependant, au cas où un
différend surgirait à l’occasion de pareil réexamen d’une question déjà réglée, elles ne pourraient se
prévaloir, en tant que parties au pacte de Bogotá, de l’accès à la Cour prévu à l’article XXXI de cet
instrument.


        29. Avant que les Parties aient pleinement exposé leur argumentation au fond, la Cour n’était
pas en mesure de définir les véritables nature, contenu et portée de l’obligation alléguée de
négocier ni de déterminer s’il s’agissait d’une obligation de résultat ou d’une obligation de moyens.
Or, ce n’est qu’une fois que cette obligation aura été définie que la Cour sera en mesure d’établir si
la question en cause est une question «réglée» ou «régie» par le traité de 1904 au sens de
l’article VI du Pacte de Bogotá et, partant, si elle a compétence.


                                          V. CONCLUSION

        30. Compte tenu de l’incertitude entourant les véritables nature, contenu et portée de
l’obligation alléguée de négocier, incertitude qui ne sera levée que lorsque les Parties auront exposé
leur argumentation au fond, il était, selon moi prématuré de se prononcer sur le point de savoir si
l’objet du différend qui les oppose avait trait à une question entrant dans les prévisions de
l’article VI du pacte de Bogotá. Pour se prononcer dûment sur l’exception du Chili, la Cour aurait
donc dû reporter sa décision à la phase de l’examen au fond.


                                                                 (Signé)   Louise ARBOUR.


                                           ___________

